Citation Nr: 1600138	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge on the issue of entitlement to service connection for a skin disorder in November 2015.  A transcript is included in the electronic claims file. 

In a May 2015 rating decision, the RO, in pertinent part, denied the following issues: (1) entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II; (2) entitlement to an increased rating in excess of 20 percent for right upper peripheral neuropathy; (3) entitlement to an increased rating in excess of 20 percent for left upper peripheral neuropathy; (4) entitlement to an increased rating in excess of 20 percent for right lower peripheral neuropathy; (5) entitlement to an increased rating in excess of 20 percent for left lower peripheral neuropathy; and, (6) entitlement to service connection for tinnitus.  In June 2015, the Veteran filed a notice of disagreement (NOD) with the May 2015 rating decision which denied the abovementioned issues.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a June 2015 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in May 2015 for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.  

The Board notes further that in a June 2013 rating decision, the RO, in pertinent part, denied entitlement to a total rating based on individual unemployability (TDIU).  In June 2013, the Veteran filed a notice of disagreement with the June 2013 rating decision which denied the issue.  VACOLS also shows that the RO has acknowledged this issue and additional action is pending.  Therefore, for the same reasons outlined above, the Board also refers this matter to the RO to issue an SOC. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he was diagnosed and treated for a skin disorder while in service.  Service treatment records indicate the Veteran was diagnosed with tinea versicolor upon pre-induction examination in July 1968.  Separation examination indicated the Veteran's skin was normal.  In an October 2009 statement, the Veteran also asserted that he was treated shortly after separation from the Cleveland VAMC immediately after separation from service.  Although requested in October 2009, there are no VA treatment records in the file dated prior to February 2009.  The post-service VA treatment records include diagnosis of contact dermatitis, onychomycosis, superficial dermatomyosis, and tinea unguium.  It is unclear whether there are no treatment records dated prior to February 2009 or whether the Veteran misidentified where he was treated.  As it seems there are outstanding treatment records relevant to the Veteran's claims, and the Veteran has not been provided a VA examination for his skin disorder, the Board finds a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical care providers who treated him for his skin disorder and whose records have not been obtained and added to the claims file.  Of specific interest are any private or VA treatment records dated prior to February 2009. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AOJ should arrange for the Veteran to be scheduled for a VA skin examination to determine the nature and etiology of any currently-skin disorder.  After examination and review of the claims folder, the examiner should address the following:

A)  For any skin disorder identified, is it at least as likely as not that the disability originated during active service, or is otherwise related to active service.

B)  For the Veteran's preexisting tinea versicolor noted on preinduction examination and for which there was subsequent inservice treatment, is there evidence that such disorder increased in severity in service; and if so, is there medically undebatable evidence that such increase was consistent with the natural progression of the disease, or rather that such increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should specifically note a review of the Veteran's service treatment records.  A rationale for any opinion expressed should be provided.

Note: The term 'at least as likely as not' does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term 'aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim that is currently on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

